Citation Nr: 1534269	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for status-post right total knee replacement (right knee disability)

2.  Entitlement to an evaluation in excess of 30 percent for status-post left total knee replacement (left knee disability)

3.  Entitlement to service connection for bilateral shoulder disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2013, and a copy of the hearing transcript is of record.

A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Accordingly, a TDIU claim has been raised by the record in this case, and although last denied by the RO in May 2013, remains on appeal.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1. Total right knee replacement is not manifested by chronic residuals consisting of severe painful motion or weakness.
 
2. Total left knee replacement is not manifested by chronic residuals consisting of severe painful motion or weakness.

3.  A chronic shoulder disability did not have its clinical onset in service and is not otherwise related to active duty; shoulder arthritis was not exhibited within the first post service year.  

4.  The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a right total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5055, 5256-5263 (2014).

2.  The criteria for a rating in excess of 30 percent for a left total knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5055, 5256-5263 (2014).

3.  A chronic shoulder disability was not incurred or aggravated in service, nor may shoulder arthritis be presumed to have been incurred in such service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record reflects that the RO provided the Veteran with the requisite notice in January 2010 and November 2011.  These letters advised the Veteran of what was necessary to substantiate a claim for service connection and a claim for increase.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The RO obtained the Veteran's Social Security Administration (SSA) records.  The Veteran's knees were medically evaluated in January 2010 and May 2012.  The Veteran's shoulders were medically evaluated in January 2012.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

While the Veteran was provided a VA examination for his right shoulder, the examiner did not render an etiological opinion.  In disability compensation (service connection) claims, VA's duty to assist includes providing a medical examination if the information and evidence of record (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability, and (4) does not contain sufficient competent evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As will be discussed in greater detail, there is no credible evidence of an incident in service (either injury or the onset of orthopedic disease) regarding the right shoulder.  Accordingly, an etiological opinion pertaining to the right shoulder disability is not required.

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in April 2014.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Increased evaluations for right and left knee disabilities

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of background, the Veteran initially injured his right knee during service in June 1979.  He underwent an open reduction and internal fixation of the fracture of the tibial plateau, right.  An August 1981 rating decision granted service connection for traumatic arthritis, right knee.  In May 2002, the RO granted service connection for status-post allograft (ACL) reconstruction of the left knee as secondary to the right knee disability.  The Veteran underwent left and right total knee replacements in June 2007 and September 2008.  Following periods of total compensation for convalescence, the RO assigned 30 percent evaluations per Diagnostic Code (DC) 5055 (2014).  In December 2009, the Veteran claimed that his bilateral knee disabilities had increased in severity.

Under DC 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability, followed thereafter by a minimum 30 percent rating or a 60 percent rating if there are chronic residuals consisting of severe painful motion or weakness. With intermediate degrees of residual weakness, pain, or limitation of motion, as in the Veteran's case, a rating can be made by analogy to DCs 5256, 5261, and 5262.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (Vet. App. 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

On January 2010 VA examination, the Veteran reported worsening symptoms following his total knee replacements.  He complained of constant pain located along the joint lines and a feeling of swelling and tightness inside the knee joints.  He described the pain as annoying and nagging.  Aggravating factors were walking, lifting, carrying, and he had increased pain upon rising first thing in the morning.  The Veteran denied dislocations or recurrent subluxation.  He saw an orthopedic specialist every 6 months on average.  He started using a cane due to problems with equilibrium and balance after contracting endocarditis in the summer of 2009.  He denied the use of knee braces.  He rated pain as 5/10 that flares to 8/10 with flare pain occurring on a daily basis and lasting about 4 hours.  He treats his knee pain with medical marijuana, ice, elevation, and strengthening exercises.  Standing and walking were limited to 15 minutes. 

On physical examination, the knees appeared normal and aligned.  Flexion was limited to 115 degrees on the left and 120 degrees on the right.  Extension was limited to 0 degrees bilaterally.  There was no objective evidence of pain with motion, nor was there evidence for further limitation in range of motion (ROM) due to pain, weakness, incoordination, or fatigue following repetitive use.  The right knee was unstable to valgus stress but otherwise had normal strength.  The left knee was stable to varus and valgus stress and strength testing was noted as 4/5.  Anterior and posterior drawer, Lachemann's, and patellar grind were negative bilaterally.  There was no objective evidence of pain at rest, deformity, malalignment, drainage, locking, tenderness to palpation (TTP), instability, or ankylosis.

A February 2010 private treatment record indicated that the Veteran was involved in a motor vehicle accident in November 2009.  He reported that his knees give out and he fell down the stairs that morning.

On May 2012 VA examination, the Veteran reported a progressive sense of knee instability and pain since February.  His left knee gives out depending on activity level.  His pain was 4 out of 10 early in the day and increased during the day based on activity.  His right leg from the knee down would fall asleep when sitting too long.  He experienced swelling in his knees depending on activity.  Aggravating factors were overuse or activity, and driving a clutch vehicle.  Alleviating factors were getting off feet, ice, pain medication, and medical marijuana.  He was allowed to take 3 pain pills per day due to a prior history of narcotic addiction.  He reported that his recent participation in a Veteran's Stand down left him unable to move the next day. He is able to sit for 10-15 minutes and then has to reposition.  When driving, makes several stops to stretch legs.  He can stand for 10-15 minutes before needing to sit down.  Walking on uneven terrain causes pain in knees.  He does not run and has not been able to kneel or squat since his surgeries.  The Veteran reported flare ups when he experiences sharp pain and feels that his knee would "try to give out." The flares occurred twice a week on average.

On physical examination, the knees exhibited 110 degrees of extension and 0 degrees of flexion with no objective evidence of painful motion.  The Veteran did not have additional limitation in ROM of the knees following repetitive-use testing.  Functional impairment was described as ligament laxity.  TTP was noted bilaterally.  Muscle strength was normal bilaterally.  Anterior and medial-lateral instability was noted as 1+ bilaterally.  A posterior drawer test was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation of either knee.  The examiner noted intermediate degrees of residual weakness, pain or limitation following the Veteran's total knee replacements.  There were scars not greater than 39 square centimeters (cm).  The examiner noted a decreased sensation to monofilament testing bilaterally in surgical scar areas.  Distal sensation was intact.  There was a palpable and audible clicking/popping with palpation and ROM of bilateral knees.  X-rays did not reveal evidence of arthritis or patellar subluxation.

During the June 2013 Board hearing, the Veteran reported that he can walk for 10 minutes before he has to sit.  His right knee would swell at times and wore out with any kind of exertion.  After about 10 minutes, his knee would get tired and he sensed it wanted to give out.  If he sat for a period of time, he would lose blood flow particularly in the right leg, and his leg would go numb.  He could stand for 15 minutes before he needs to move his weight from one knee to the other.  He also had problems pushing pedals with his feet, driving a clutch vehicle, pushing, pulling, lifting, and crawling.  He was prescribed a cane but could not put any weight on his shoulder.  The Veteran felt that the VA examiners did not take into account his pain level and his regimen; specifically, that he took 4 hydrocodone 10s a day.  

Based on the foregoing, the Board finds that an increased rating is not warranted for either knee at any time throughout the appeal.  The Veteran has claimed severe pain in the knees with the need for medication and reduced functioning in the joints.  However, on objective testing, functioning of the knees is only mildly reduced and there is no showing of increased limitation of function on repetitive motion.  There were no signs of pain on motion and no muscle atrophy or other signs of abnormality.  Regarding DC 5055, the May 2012 VA examiner specifically found intermediate degrees of residual weakness, pain, or limitation of motion.  No examiner or medical professional has found chronic residuals consisting of severe painful motion or weakness.  While the Veteran's descriptions of knee pain and dysfunction are competent, the findings by the two medical experts on examination in 2010 and 2012 are more probative, as they considered the Veteran's complaints and objectively measured the residual pain and limitation of function.  

With respect to limitation of motion, the evidence has demonstrated, at worst, extension limited to 0 degrees and flexion limited to 110 degrees following repetitive testing and without any evidence of painful motion.  This would warrant no more than a noncompensable rating under DCs 5261 and 5260.

The Board acknowledges that there is evidence of knee instability during the claim period.  However, it is not shown to be more than slight and even if it were assumed that there has been moderate knee instability during the entire claim period, such impairment only warrants a 20 percent rating under DC 5257.  As explained above, the criteria for compensable ratings for limitation of knee flexion and extension under DCs 5260 and 5261 have not been met at any time during the claim period and these findings with evidence of knee instability, would not result in a rating in separate ratings that would exceed 30 percent.  38 C.F.R. § 4.71a, DCs 5257, 5260-5261.

Additionally, the Veteran is not entitled to a rating under DCs 5256, 5258-5259, or 5262-5263 as there is no evidence of ankylosis, cartilage removal or dislocation, tibia or fibula impairment, or genu recurvatum.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's knee disabilities. The symptoms of his disability include knee pain, limitation of motion, tenderness, instability, swelling, lack of endurance, and fatigability.  All of these symptoms are contemplated by the diagnostic criteria set forth in DCs 5055 and 5256 to 5263.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

III.  Service connection for bilateral shoulder disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Turning to the service treatment records, in September 1980, the Veteran complained of back pain along the left shoulder blade for 5 days.  The examiner assessed muscle strain.  On January 1981 separation examination, the Veteran denied having or having had a painful or trick shoulder and clinical evaluation of the upper extremities was normal.  A January 1981 medical board report indicates that the Veteran was recommended for discharge due to his right knee disability.  The Veteran also reported that he had bilateral bunions of both feet and some intermittent back discomfort.  There were no other injuries or serious illnesses associated with his military duties.

In August 1981, the Veteran filed a claim for compensation.  He did not mention any shoulder problems.  

A September 2010 VA treatment record indicates that the Veteran heard a popping sound in his right shoulder during physical therapy.  He reportedly  injured his shoulder in June after a fall.  An x-ray revealed moderate degenerative osteoarthritic change of the right shoulder, with joint space narrowing mid to inferior glenohumeral joint with bony osteophytic change inferior margin of the glenohumeral joint.

An October 2010 physical therapy consult notes that the Veteran complained of right shoulder pain, beginning in September following a physical therapy maneuver.  He indicated that pain was initially quite sharp but had decreased somewhat and is now 4/10.  He had a past history of trauma with clavicle fracture and dislocation.

In January 2011, the Veteran reported that his shoulders were more painful, right worse than left.

During a February 2011 orthopedic surgery consult, the Veteran reported bilateral shoulder pain right greater than left.  He reportedly first injured his shoulder in service around 1980-81 but it was told it was a sprain.  Gradually he has had more problems, including a fall which aggravated the right shoulder.  The examiner assessed right severe subacromial tendonitis, left less, and right arthritis of glenohumeral joint.

In July 2011, the Veteran reported much pain and a very restricted motion due to pain.  

The Veteran filed a claim for bilateral shoulder disability in November 2011.

A November 2011 orthopedic surgery note indicates that the Veteran's chief complaint was right shoulder pain.  He reported that he had right shoulder pain for about 30 years.  He had an injury at that time and has had pain since.  The examiner assessed AC arthritis and impingement of the right shoulder.  The Veteran underwent a right shoulder decompression and distal clavicle resection.  

Later in November 2011, the Veteran reported right shoulder pain as a 10 and left shoulder pain at a 6.

In December 2011, the Veteran reported that his left shoulder was giving him quite a bit of trouble.  He had full ROM and some impingement.  There was slight subacromial tenderness.  A review of his MRI report showed type 2-3 acromium with degenerative joint disease (DJD) of the AC joint and moderate glenohumeral DJD.

On January 2012 VA examination, the Veteran reported that, while stationed aboard the USS Fife, he was grabbed, tackled, cuffed from behind, and pulled up from behind by military police.  Another time he had his left arm hyperextended behind band injuring his shoulder, for which he sought treatment at Kalispell VA medical center in early 2006.  Additionally, he reported that he was involved in a motor vehicle accident in 2009 and sustained a seat belt injury to the left shoulder.  He was a mailman for 8 years and carried mailbags, and was also a log home builder.  He reported pain in the left shoulder as 4 or greater out of 10, and felt grinding in the right shoulder post-op.  Following a full physical examination and review of the claims file, the examiner opined that the Veteran's left shoulder osteoarthritis and impingement syndrome is not caused by or a result of his service.  The examiner reasoned that there is no objective evidence to support that an injury occurred to the left shoulder while in service.  The examiner did not render an opinion as to the right shoulder.

In February 2012, the Veteran underwent a left shoulder replacement.  

At the June 2013 Board hearing, the Veteran testified that he injured his shoulders when he was put in handcuffs and the shore patrol lifted him by his handcuffs about 4 to 6 months prior to separation from active duty.  He stated that he felt two pops and he went to the ship doctor and told him about it and was transferred about 2 or 3 days later.  He stated that his shoulders "didn't bother me a lot until I had physical therapy on my back ... in February or March of 2011."  He did not have problems in the service and then was a mailman for 8 years after service.  He was never placed on a limited profile while working for the postal service.  In March 2011, he was doing an exercise lying on his stomach and the physical therapist grabbed his arm and brought it over his head and his right shoulder popped.  Thereafter, he started a regimen of cortisone shots and in November 2011 he had decompression surgery on his right shoulder.  In February 2012 he had his left shoulder replaced, and in September 2012 he had his right shoulder replaced.  He stated that he told his consulting physician about the injury he had in service and the physician stated that it was possible that the injury could have started the degenerative arthritis track on his shoulders.  The Veteran stated that, throughout the years, he had aches and pains but he thought it was just part of getting old, and that he was so concentrated on his knees.  He did recall not being able to throw a ball or lift a chainsaw around 2010. 

Upon consideration of the above evidence, the Board finds that a clear preponderance of the evidence is against the Veteran's claim of service connection for a bilateral shoulder disability.

The Board acknowledges that the Veteran is competent to provide lay evidence of reporting his symptoms and that he had bilateral shoulder pain during active duty and since military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the Veteran is not competent to state that his arthritis and impingement of the bilateral shoulders is medically related to his reported in-service injury of the shoulders.

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the Veteran is not credible. First, and foremost, his statements made in support of his claim regarding onset of the current problems and continuity of shoulder symptomatology since military service are unsupported and contradicted by the evidence of record and by numerous statements that the Veteran made to multiple treatment providers in the course of seeking medical treatment.

STRs reflect a single complaint of left shoulder blade pain (that was attributed to the back and not precipitated by any injury), no shoulder disability was present at service discharge and the Veteran denied having or having had a painful or trick shoulder at discharge from service.  While claims of continuity of symptoms are competent, it seems likely that if either shoulder was bothering the Veteran at the time of service discharge, he would not have denied this.  He did refer to other orthopedic problems, but denied having or having had a "trick" shoulder.  An examination at separation from service noted orthopedic problems (knees) but no upper extremity disability.  

The first medical evidence of a disability of either shoulder was in June 2010, when the Veteran injured his right shoulder.  This is nearly 30 years following separation from active duty.  While the Veteran asserts he had bilateral shoulder pain since service, he worked for many years as a mail carrier, log home builder, and a lot attendant of an automobile dealership without being placed on a limited profile or seeking medical attention.  As indicated below in the analysis of the Veteran's TDIU claim, the Veteran has stated that such roles required a great deal of heavy lifting.  Further, the Veteran submitted claims for service connection in 1981, 2009, and 2010, and never mentioned a shoulder disability.   The Board finds it likely that if he thought a shoulder disability was due to service and was aware of the compensation program, he would have mentioned this when filing his earlier compensation claims.

In essence, the Board does not find convincing evidence that a right or left shoulder disability had its onset in service or continued since that time.  While the Veteran has competence to describe injury, treatment and symptoms since service, his statements are not reliable or convincing.

As the evidence of record fails to establish clinical manifestations of any arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.

Based on the above, the Board finds that a bilateral shoulder disability was not present in service or for many years later, and the competent and credible evidence of record finds that it is less likely as not related to service.  Thus, the claim of service connection for a bilateral shoulder disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

IV.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  

Disabilities of one or both lower extremities, including the bilateral factor, and disabilities resulting from common etiology or a single accident will be considered as one disability for meeting the percentage threshold for the purposes of TDIU eligibility.  38 C.F.R. § 4.16(a). 

The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2014).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2014).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2014).

The central inquiry is: "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2014).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran claims he is unable to work due to his bilateral knee disability.  He last worked as a lot attendant for an automobile dealership in November 2006.  See April 2010 Application for Increased Compensation Based on Unemployability.  His previous occupations required a great deal of walking, standing, and heavy lifting.  See February 2009 Application for SSA benefits.  The Veteran is currently service-connected for the following: right knee disability, 30 percent disabling; left knee disability, 30 percent disabling; fracture, left 5th base metacarpal, 0 percent disabling; bilateral bunions, 0 percent disabling; surgical scar, right knee residual of arthroscopy, 0 percent disabling; surgical scars, residuals of ACL reconstruction, left knee, 0 percent disabling.  

The Veteran's bilateral knee disabilities involve both lower extremities and the bilateral factor applies, and they also result from a common etiology, as both are related to the right knee disability.  The two 30-percent ratings combine to yield a "raw" disability evaluation of 51 percent.  When adding 10 percent of this evaluation to account for the bilateral factor, this yields an evaluation of 56 percent, which is rounded to 60 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the minimum schedular requirements for a TDIU.

On the Veteran's February 2009 application for SSA benefits, the Veteran indicated that, due to his PTSD, bi-polar disorder, antisocial personality disorder, and stress disorder, he has difficulty working with others.  He further stated that he had difficulty comprehending what people tell him and it causes a communication problem.  He has crises where he hears voices, has racing thoughts, and has problems being around others.  Some days he has a hard time getting out of bed and getting going for the day.  He was limited in his ability to stand for long periods of time because of his knees.  He lost many jobs due to his drinking and his inability to work well with others.  He stopped working when he fell off a ladder at work and injured his knee.  The examiner noted that the Veteran had a diagnosis of delirium due to reported infectious process (sepsis).  The Veteran demonstrated a serious cognitive dysfunction of uncertain etiology; he was slowed, inattentive and unable to maintain organization.  

A June 2009 physical residual functional capacity assessment indicated that the Veteran was able to occasionally lift 20 pounds, frequently lift up to 10 pounds, stand and/or walk for a total of less than 2 hours in an 8 hour workday, and sit for about 6 hours in an 8 hour workday.  The veteran must periodically alternate sitting and standing to relieve pain or discomfort.  Pushing and/or pulling were unlimited.  The examiner noted that the Veteran had significant bilateral lower extremity injuries.  A physical examination showed objective findings of right sided sciatica and it is likely that Veteran has radiculopathy/discopathy.  However, the examiner found that the Veteran's physical impairments did not result in total disability and the Veteran is capable of work activity.

A June 2009 SSA determination found that the Veteran was disabled due to his physical and psychiatric limitations, including PTSD, bipolar disorder, anti-social personality disorder, and residuals of knee surgery.  

On May 2012 VA examination, the examiner opined that the 'average worker' without regard to age given the same disability/severity of these conditions would at least as likely than not have difficulty with prolonged weight bearing activities including standing, walking, bending, kneeling or squatting.  The worker would less likely as not have difficulty with pushing, pulling, lifting, carrying and working overhead.  There is no objective evidence to suggest any impact on ability to sit, communicate, follow instructions, remember, concentrate, interact with coworkers and clients and/or other sedentary social/occupational activities.  The veteran should be considered for participation in work activities that uplift humanity, encourage dignity and importance, and be undertaken with painstaking excellence.

During the June 2013 Board hearing, the Veteran reported that he completed his GED and a year and a half of vocational training in accounting/bookkeeping.  During his last employment as a lot detail manager for an auto dealership, he was hanging a banner and he fell off the ladder down 12 to 15 feet and ended up needing to have his knees replaced.

Based on the evidence of record, the Board finds that TDIU is not warranted.  The Board has considered the Veteran's statements that he is unemployable due to his bilateral knee disabilities.  In this regard, the Board notes that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, he is not competent to identify whether his symptoms render him unemployable under VA regulations.  On the other hand, such competent evidence concerning the effect of the Veteran's bilateral knee disabilities on his employability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board acknowledges that the Veteran is in receipt of SSA benefits due to his knee disabilities and psychiatric disability.  However, the psychiatric disability cannot be considered in analyzing the TDIU claim, because the Veteran is not service-connected for any psychiatric disorder.  While psychiatric disability  may cause the Veteran occupational impairment, TDIU can only be granted where service-connected disabilities cause the Veteran to be unemployable.  See Hatlestad, 5 Vet. App. at 529 . 

Following a review of the record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unemployable.  As has been indicated, while the service-connected knee disability precludes strenuous manual labor, it would not preclude a sedentary job and the Veteran has training in bookkeeping and experience as a manager.  His remaining service-connected disabilities are rated noncompensably disabling and are not shown to provide a significant employment handicap either singularly or in combination.  The evidence in not in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

A rating in excess of 30 percent for status post right total knee replacement is denied.

A rating in excess of 30 percent for status post left total knee replacement is denied.

Service connection for bilateral shoulder disability is denied.

TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


